The same principles on which the court decided the cause of Dean v. Dyer, Sr., at the last term, are applied in deciding this cause.
In the replevy bond which was taken, there is an excess in charging the sheriff’s commissions of eight shillings and fourpence halfpenny, and he has also charged three shillings for taking the bond, when 'nothing was allowed by law.
The judgment is affirmed, and the defendant in this court, on giving a credit on the replevy bond for eleven shillings four pence half penny, may take out an execution for the balance and interest due thereon; and that each party pay their own costs in this-behalf expended, which is ordered to be certified to the said court.